United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-89
Issued: February 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 15, 2014 appellant, through counsel, timely appealed the September 24, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on or about
October 25, 2013.
FACTUAL HISTORY
Appellant, a 58-year-old customer service representative, filed a claim (Form CA-2) for a
right hand injury that allegedly arose on or about October 25, 2013. She attributed her condition
1

5 U.S.C. §§ 8101-8193.

to working on a computer. Initially, appellant did not submit any medical evidence with her
November 7, 2013 claim.
In a November 27, 2013 development letter, OWCP requested a more detailed
description of the employment duties that appellant believed had caused her right hand/wrist
condition. It also advised her to submit appropriate medical evidence in support of her claim.
OWCP subsequently received November 20, 2013 treatment notes and an attending
physician’s report (Form CA-20) from Dr. P. Warwick Green, a Board-certified orthopedic
surgeon, who diagnosed sprain/strain of the right thumb and osteoarthritis of the hand.
Dr. Green reported a sudden onset of sharp pain in right thumb, with swelling at the base of the
thumb. This occurred while appellant was at work on October 25, 2013. X-rays of the right
hand showed mild osteoarthritis of the carpometacarpal (CMC) joint. Dr. Green noted that the
condition was employment related, and explained that appellant’s complaints represented an
exacerbation of preexisting conditions due to work. He advised that she could return to work,
but was unable to use her right hand. Dr. Green referred appellant for physical therapy. He also
submitted a duty status report (Form CA-17).
In a December 23, 2013 follow-up report, Dr. Green noted that appellant continued to
experience pain at the base of her right thumb. He diagnosed osteoarthrosis of the hand, and
advised her to continue physical therapy. Appellant returned on January 22, 2014 and reported
that her right thumb had responded to physical therapy. Dr. Green diagnosed CMC sprain/strain
and advised her to continue with physical therapy. He also noted that appellant had left thumb
complaints as a consequence of transferring activities to her left upper extremity following her
work injury.
In a February 4, 2014 decision, OWCP denied appellant’s claim because she failed to
establish fact of injury. Appellant did not submit a detailed description of her work-related
activities as requested by OWCP on November 27, 2013. OWCP also found the medical
evidence insufficient to establish an employment-related diagnosis.
Counsel timely requested reconsideration. In support of the request, he submitted
February 12 and April 23, 2014 reports from Dr. Sang H. Song, a Board-certified physiatrist.
Dr. Song examined appellant on February 12, 2014. He noted that she was employed in
customer service and had not missed any time from work. Appellant was right-handed and
complained of right hand pain and paresthesias from work-related activity, mostly typing and
using a computer mouse. She described the pain as sharp, tight, achy, stiff and stabbing.
Appellant also reported feeling burning and tingling sensations. She rated the severity as 8 out
of 10 at its worst. Appellant’s first three fingers of her right hand were most affected. The pain
extended up her right forearm, and her right hand felt weak. Appellant’s symptoms reportedly
worsened with sustained use of her hand, especially keyboarding. She reported difficulty
picking up small items, like paper clips. Appellant also reported having neck pain. She denied
any prior injury to her right hand. Dr. Song also noted that appellant recently consulted an
orthopedic surgeon, who opined that her symptoms were due to “arthritis.”

2

Dr. Song examined appellant and obtained electrodiagnostic studies of the neck and
upper extremities electromyogram (EMG) nerve conduction study (NCS). The test results
showed moderate bilateral carpal tunnel syndrome, right worse than left. Dr. Song also indicated
that the study showed no evidence of cervical radiculitis. His clinical assessment was carpal
tunnel syndrome and weakness.2 Dr. Song stated that, based on the appellant’s history and
physical examination, it was “probable that these injuries are causally related to the
above-mentioned accident.”
On April 23, 2014 Dr. Song provided additional information regarding the cause of
appellant’s right hand condition. He noted that she had been diagnosed with right carpal tunnel
syndrome, which was confirmed by EMG/NCS testing. Dr. Song further stated that it was his
medical opinion that this condition was causally related to appellant’s repetitive work activities,
including keyboarding (7 hours daily), operating a computer mouse (7 hours daily), stapling (4.5
hours daily), and grasping paper clips (4.5 hours daily).
In a June 18, 2014 decision, OWCP denied appellant’s request for reconsideration.
Although appellant submitted new medical reports from Dr. Song, it found this evidence
“irrelevant” absent a detailed statement from her describing the work-related activities she
believed contributed to her right hand condition. Consequently, OWCP declined to review the
merits of the claim.
On June 26, 2014 counsel again requested reconsideration. This time, he submitted a
June 23, 2014 statement from appellant regarding her employment duties. Appellant indicated
that she was a customer service worker whose duties consisted of reconciling taxpayers’
accounts via correspondence and/or telephone. During the course of an eight-hour workday, she
was responsible for processing tax returns, sending documents to central processing, and
corresponding with taxpayers via letters. Appellant was also responsible for stapling and/or
paper clipping documents. She performed this activity at least two hours a day, as needed.
Appellant also stated that she was responsible for documenting each telephone conversation with
a taxpayer. On any given day, she documented between 35 to 40 calls. Both paper and
telephone communications were documented via computer. Appellant worked a 40-hour week,
and each day she spent 7.2 hours keyboarding and using a mouse. Her disability affected the
timeliness and accuracy of her case documentation responsibilities.
By decision dated September 24, 2014, OWCP denied appellant’s claim because the
medical evidence failed to establish a causal relationship between her diagnosed right carpal
tunnel syndrome and her described duties as a customer service representative.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,

2

Dr. Song’s treatment recommendation included physical therapy for the right wrist, nighttime splinting,
anti-inflammatory medication (Meloxicam), and vitamins (B6).

3

including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.4
ANALYSIS
Appellant claimed to have injured her right hand on or about October 25, 2013. She
attributed this condition to her duties as a customer service representative, which she described
as involving more than seven hours of daily keyboarding and using a mouse. Additional duties
included stapling and/or paper clipping documents at least two hours a day, as needed.
When Dr. Green examined appellant on November 20, 2013, he diagnosed sprain/strain
of the right thumb and osteoarthritis of the hand. He noted that x-rays of the right hand showed
mild osteoarthritis of the CMC joint. Dr. Green indicated appellant’s condition was employment
related. He explained that her complaints represented a work-related exacerbation of preexisting
conditions. However, Dr. Green did not exhibit a familiarity with appellant’s specific duties as a
customer service representative. A physician’s opinion must be based on a complete factual and
medical background and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and appellant’s specific employment factors.5 In
follow-up treatment notes dated December 23, 2013 and January 22, 2014, Dr. Green diagnosed
right hand osteoarthrosis and CMC sprain/strain, but again failed to identify any specific
employment duties that either caused or contributed to appellant’s right hand condition.
Dr. Song examined appellant on February 12, 2014 and diagnosed carpal tunnel
syndrome. He was aware she had previously received a diagnosis of arthritis, but did not
otherwise comment on the validity of this diagnosis. Dr. Song also did not review any prior
x-rays or objective studies. However, his February 12, 2014 examination included EMG/NCS
testing, which revealed moderate bilateral carpal tunnel syndrome, right worse than left.
Dr. Song indicated that it was “probable” appellant’s “injuries” were causally related to “the
3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
4

Victor J. Woodhams, id.

5

Id.

4

above-mentioned accident.” His assessment was not only speculative, but also there was no
mention of multiple “injuries” or a particular “accident” elsewhere in his report. In fact,
Dr. Song noted in his history of present illness that appellant denied any prior injury to her right
hand.
Dr. Song attempted to clarify his position in a self-described “[letter of causality]”
dated April 23, 2014. He first noted that appellant’s diagnosis of right carpal tunnel syndrome
was confirmed by objective testing. Dr. Song next stated that he believed this condition was
causally related to her repetitive work activities, including keyboarding (7 hours daily), operating
a computer mouse (7 hours daily), stapling (4.5 hours daily), and grasping paper clips (4.5 hours
daily). The Board notes that his representation of appellant’s daily keyboarding and mouse
usage is consistent with her June 23, 2014 statement. Dr. Song failed to provide an explanation
or rationale for his opinion on causal relationship. It is unclear from his various reports why he
believes appellant’s repetitive work activities contributed to her right carpal tunnel syndrome. It
is not enough to merely conclude that a condition is employment related. Moreover, Dr. Song
did not specifically comment on appellant’s prior diagnosis of arthritis. As previously indicated,
a physician’s opinion on causal relationship must be based on a complete factual and medical
background and must be supported by medical rationale.6
The Board finds that the reports of Dr. Green and Dr. Song are insufficient to establish
that appellant’s claimed right hand/wrist condition is employment related. Accordingly, OWCP
properly denied appellant’s occupational disease claim. Appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision.7
CONCLUSION
Appellant failed to establish that her right carpal tunnel syndrome is causally related to
her duties as a customer service representative.

6

Id.

7

5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

5

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

